DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the surface of the pressing plate which is parallel to the substrate" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes any pressing plate with the instantly claimed taper angle θ will be considered to meet the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (JP 2003-217799), a machine translation of which was provided by the applicant on 11/02/2021.
Yoshizawa teaches a laminating apparatus, the apparatus comprising a first press block (press frame 15) which is movable back and forth, a second press block (base 13) which is opposed to the first 
In the apparatus of Yoshizawa, the tapered second pressing plate is on the stationary press block, whereas the instant claims require that the tapered pressing plate is on the moving press block. The reversal or rearrangement of parts has been held to be prima facie obvious in the absence of new or unexpected results. In the instant case, the press blocks and their respective plates move toward one another to perform a pressing operation. Whether the tapered pressing block or flat pressing block are movable while the other is stationary is immaterial because the relative motion between the two is identical and the pressing operation is performed in an identical fashion. Therefore moving the first press block, the second press block, or both all would have been obvious to one of ordinary skill in the art at the time of filing based on the teachings of Yoshizawa.
Regarding claim 2, it would have been obvious to one of ordinary skill in the art to also taper the first pressing plate of Yoshizawa. The duplication of parts has been held to be prima facie obvious in the absence of new or unexpected results. In this case, duplicating the taper of the second pressing plate on the first pressing plate provides the predictable result of pushing air out between layers bonded by the apparatus. This is taught by Yoshizawa with regards to the second pressing plate (See [0030]), and it 
Regarding claims 3 and 4, the press blocks include heaters (10) which can heat the pressing plates (See Fig. 3; [0025]), the heaters reading on the instantly claimed heating platens.
Regarding claims 5 and 6, Yoshizawa teaches that the pressing plates may be formed from stainless steel (See [0019]-[0020]), which has a Vickers hardness value within the instantly claimed ranges.
Claims 10-12 describe the material worked upon by the apparatus. A recitation of the materials used in the claimed apparatus must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use and being used with the claimed materials, then it meets the claim. In this case, the apparatus of Yoshizawa could be used with the claimed materials with predictable success.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday, Thursday, and Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746